                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                           CASE NO. 4:17-CR-00153-BSM

CLAYTON COLBY MARTINEZ                                                        DEFENDANT

                                          ORDER

       Clayton Colby Martinez’s motion to suppress [Doc. No. 59] is denied.

                                    I. BACKGROUND

       Martinez is charged with being a felon in possession of a firearm and ammunition and

seeks to suppress statements he made during a video interrogation by ATF Task force Officer

Michael Gibbons on November 30, 2016.

                                     II. DISCUSSION

       The motion to suppress is denied because Martinez voluntarily, knowingly, and

intelligently waived his right to remain silent and because he did not later unequivocally

invoke his right to remain silent. See United States v. Vinton, 631 F.3d 476, 483 (8th Cir.

2011) (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)); Simmons v. Bowersox, 235

F.3d 1124, 1131 (8th Cir. 2001) (citing United States v. Cody, 114 F.3d 772, 775 (8th Cir.

1997)).

       Martinez argues that he did not voluntarily, knowingly, and intelligently waive his

Miranda rights because Gibbons made statements to intimidate or coerce him into talking,

told him “all you can do right now is help yourself; you can’t hurt yourself,” and told him the
waiver form meant he understood, not that he was waiving his rights. During the

interrogation, Gibbons read each line of the waiver form, asked if Martinez understood, and

then asked him to initial indicating that he understood. Martinez asked for clarification when

confused, and then initialed and signed the form. Gibbons’s statement that Martinez could

not hurt himself was not made in an attempt to deceive Martinez and was made only after

Martinez acknowledged that he understood his rights and signed the Miranda waiver form.

Cf. United States v. Beale, 921 F.2d 1412, 1435 (11th Cir. 1991) (waiver involuntary where

defendant was told signing the form would not hurt him); Hart v. Attorney Gen. of Fla., 323

F.3d 884 (11th Cir. 2003) (statements were involuntary where defendant inquired about his

right to counsel and officer stated that honesty could not hurt him). Given the totality of the

circumstances, including the fact that Martinez has a criminal history and multiple previous

encounters with law enforcement, Martinez waived his rights knowingly, voluntarily, and

intelligently.

       Martinez also did not unequivocally invoke his right to remain silent because did not

make any statements indicating that he did not want to talk prior to signing the Miranda

waiver form, and his statement after signing the form that he “[didn’t] really want to talk

about it because [he didn’t] know really what’s going on” is not an unequivocal invocation

of his right to remain silent. United States v. Adams, 820 F.3d 317, 322 (8th Cir. 2016).

While Martinez did shake his head when Gibbons asked “how long have you had those

guns?,” Martinez then responded to the question, which negates any argument that his head

shake meant he was invoking his right to remain silent.
IT IS SO ORDERED this 9th day of July, 2021.



                                       UNITED STATES DISTRICT JUDGE
